DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, Line 5, the phrase “a axial direction” should read --an 
Claim 4, Line 8, the phrase “male screw portion” should read --a male screw portion--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“joint mechanism” in Claim 1, where the generic placeholder is “mechanism”, the functional language is “for converting rotation of the motor into rotation and reciprocation of the plunger”, and sufficient modifying structure is not provided; instant application Paragraph 0012 states “the joint mechanism 40 includes a spherical bearing 41, a pin 42, and a sleeve 43”, providing sufficient modifying structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 as being unpatentable over Mizukoshi (U.S. PGPub 2017/0218950), as evidenced by merriam-webster.com (see attached Sandwich _ Definition of Sandwich by Merriam-Webster pdf from merriam-webster.com/dictionary/sandwich).
As to Claim 1, Mizukoshi teaches a plunger pump (1) comprising: a motor (20); a bracket (25) attached to (as shown in Figure 1) the motor (20); a holding member (24) fixed to (via 26, as shown in Figure 1) the bracket (25); a plunger (13) extending in (as shown in Figure 3) an axial direction (with respect to the axis of the cylinder 12A); a pump head (10) holding (as shown in Figure 3) the plunger (13) such that the plunger (13) is capable of rotating and reciprocating in the axial direction (Paragraph 0037); and a joint mechanism (27) for converting rotation (Paragraphs 0036/0037) of the motor (20) into rotation and reciprocation (Paragraph 0037) of the plunger (13), wherein the holding member (24) includes first (see Figure 1 below) and second (see Figure 1 below) plate members each formed into a flat plate shape (as shown in Figure 1), and the first and second plate members (see Figure 1 below) are parallel to each other (as shown in Figure 1) so as to sandwich (see end of paragraph for clarification) the pump head (10).  Regarding the first and second plate members sandwiching the pump head, 

    PNG
    media_image1.png
    459
    715
    media_image1.png
    Greyscale

Mizukoshi Figure 1, Modified by Examiner

As to Claim 2, Mizukoshi teaches all the limitations of Claim 1, and continues to teach the first and second plate members (as shown in Figure 1 in the Claim 1 rejection above) are fixed to (as shown in Figure 1) the pump head (10) by first (23) and second fixing members (see 
As to Claim 3, Mizukoshi teaches all the limitations of Claim 1, and continues to teach the pump head (10) includes a pump bracket (11) made of synthetic resin (Paragraph 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi, in view of Archibald (U.S. Patent 6,290,469).
As to Claim 4, Mizukoshi teaches each of the limitations of Claims 1 & 3, and continues to teach the pump bracket (11) includes a suction nozzle (associated with 16 in Figure 3; see Figure 3 below) and a discharge nozzle (associated with 16 in Figure 3; see Figure 3 below) that are formed integrally with (as shown in Figure 3) the pump bracket (11).

    PNG
    media_image2.png
    425
    773
    media_image2.png
    Greyscale

Mizukoshi Figure 3, Modified by Examiner

Mizukoshi does not teach an outer surface of the suction nozzle and an outer surface of the discharge nozzle are each formed with male screw portion.
Archibald describes a pump with suction and discharge nozzles, and teaches an outer surface (the outer surface of 26 in Figure 1) of the suction nozzle (26) and an outer surface (the outer surface of 30 in Figure 1) of the discharge nozzle (30) are each formed with (as shown in Figure 1) male screw portion (34/36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a male thread, as taught by Archibald, on the suction and discharge nozzles, as taught by Mizukoshi, for accommodating threaded connections of conduits to the pump (Column 3, Lines 48-50).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hogan (2010/0143161) and Pardinas (5,246,354) describe similar type pumps as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746